DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 05th, 2020 has been acknowledged.  By this amendment, claims 1, 14, 16, 18, 19, 23, and 24 have been amended, claims 15, 20-22, and 25-34 have been cancelled, and claim 35 has been newly added.  Accordingly, claims 1-14, 16-19, 23, 24, and 35 are pending in the present application in which claims 1, 18, and 35 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17 depends directly on claim 16, however, the limitation of “wherein an  upper surface of the at least one cutting region is located higher than an upper surface of the plurality of through region relative to the lower substrate”, as recited on lines 1-3 is substantially the same to the limitations as recited in current amended claim 16, lines 6-7.  Thus, the limitation of claim 17 seems to be redundant and should be remove.
In claim 18, line 13, “wherein side surfaces of reach” should be --wherein side surfaces of each-- to correct grammatical error.
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (U.S. Pub. 2017/0323900), newly cited.
In re claim 1, Kanamori discloses a semiconductor device, comprising: a peripheral circuit region 140 on a lower substrate 100 (see paragraph [0027] and fig. 31), and comprising circuit elements 140 (see paragraph [0027] and fig. 31); memory cell regions comprising memory cells (memory cell blocks) on each of a first upper substrate 240 (left side) and a second upper substrate 240 (right side), notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), since Applicant’s claimed invention does not specify the material of the first upper substrate and the second upper substrate, examiner tails to position that elements 240 of Kanamori constitutes the first upper substrate and the second upper substrate, which are on the lower substrate 100 (see paragraph [0110] and fig. 31), the memory cells overlapping portions of the first upper substrate and the second upper substrate 240 in a plan view (see paragraph [0041] and fig. 31); at least one cutting region 250 (insulation pattern 250) between the first upper substrate and the second upper substrate 240 (see paragraph [0064] and fig. 
Kanamori is silent to wherein an  upper surface of the at least one cutting region is higher than an upper surface of the first upper substrate and an upper surface of the second upper substrate, however, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adjust the shape, size, and height of the at least one cutting region 250 so that the upper surface of the at least one cutting region can be higher than the upper surface of the first upper substrate and the upper surface of the second upper substrate since the configuration regarding about the at least one cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, note that, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.  Additionally, although the drawings are not in scale, Kanamori appears to suggest that an upper surface of the at least one cutting reason 150 is higher than an upper surface of the first upper substrate and an upper surface of the second upper substrate (note 

    PNG
    media_image1.png
    882
    879
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Kanamori discloses wherein the at least one semiconductor pattern 410 is between the at least one cutting region 250 and the first upper substrate 240 (left side) (see paragraph [0169] and fig. 31), and protrudes 
In re claim 5, as applied to claim 1 above, Kanamori discloses wherein the at least one cutting region 250 at least partially surrounds the first upper substrate and the second upper substrate 240 (see paragraph [0064] and fig. 31).
In re claim 9, as applied to claim 1 above, Kanamori discloses wherein the at least one semiconductor pattern 410 further comprises a plurality of semiconductor patterns between the first upper substrate and the second upper substrate (see paragraph [0140] and fig. 31).
In re claim 13, as applied to claim 1 above, Kanamori discloses wherein a lower surface of the at least one cutting region 250 is located lower than a lower surface of the first upper substrate and a lower surface of the second upper substrate 240 relative to the lower substrate 100 (see paragraph [0154], note that element 260 is part of the at least one cutting region which has a bottom surface which is lower than a lower surface of the first upper substrate and a lower surface of the second upper substrate 240).  Furthermore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adjust the shape, size, and height of the at least one cutting region 250 so that the lower surface of the cutting region is lower than a lower surface of the first upper substrate and a lower surface of the upper surface of the second upper substrate since the configuration regarding about the at least one cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, note that, a change 
In re claim 14, as applied to claim 1 above, Kanamori discloses wherein the memory cell regions comprise: a plurality of gate electrodes 503, 505, 507 spaced apart from each other and stacked perpendicularly to the first upper substrate and the second upper substrate 240; and a plurality of vertical channel structures 410 extended perpendicular to the upper surface of the first upper substrate and the upper surface of the second upper substrate 240 while passing through the plurality of gate electrodes 505 (see paragraphs [0043], [0051] and fig. 31), wherein a height of the at least one cutting region 250 is greater than a height of the plurality of vertical channel structures in a direction perpendicular to the lower substrate 100 (note that, a height of the at least one cutting region 250 is higher than a higher of a height of the lower portion of the vertical channel structure 410, the height that extended into the first and second upper substrates 240).  Furthermore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adjust the shape, size, and height of the at least one cutting region 250 so that the height of the at least one cutting region can be greater than a height of the plurality of channel structures since the configuration regarding about the at least one cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, note that, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (U.S. Pub. 2017/0323900), newly cited, in view of Park (U.S. Pub. 2004/0238867), of record.
In re claim 12, as applied to claim 1 above, Kanamori is silent to wherein a sidewall of the at least one cutting region is inclined, and an upper width of the sidewall distal from the lower substrate is wider than a lower width of the sidewall proximate to the lower substrate.
However, Park discloses, in a same field of endeavor, a semiconductor device, including, inter-alia, a sidewall of the at least one cutting region 154 is inclined (formed by taper etching), and an upper width of the sidewall distal from the lower substrate 100 is wider than a lower width of the sidewall proximate to the lower substrate 100 (see paragraphs [0027]-[0029] and figs. 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanamori reference base on the teaching of Park to provide a sidewall of the at least one cutting region is inclined, and an upper width of the sidewall distal from the lower substrate is wider than a lower width of the sidewall proximate to the lower substrate in Kanamori to be formed in order to increase the integration density of the semiconductor device and scale down the area occupied by each memory cell in the semiconductor memory device.
Allowable Subject Matter
Claims 3, 4, 6-8, 10, 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 19, 23, 24, and 35 are allowed over prior art of record.
    Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record does not teach “a plurality of cutting regions between the at least one semiconductor pattern and the plurality of upper substrates, respectively, and passing through the upper interlayer insulating layer, and wherein side surfaces of each of the plurality of cutting regions are in contact with the upper interlayer insulating and the at least one semiconductor pattern", as recited in independent claim 18 and “a plurality of cutting regions including a first cutting region and a second cutting region, wherein at least a portion of the first cutting region is between the at least one semiconductor pattern and the first silicon layer, wherein at least a portion of the second cutting region is between the at least one semiconductor pattern and the second silicon layer, wherein the first cutting region is in contact with the first silicon layer and the at least one semiconductor pattern, and wherein the second cutting region is in contact with the second silicon layer and the at least one semiconductor pattern”, as recited in independent claim 35.
Claims 19, 23, and 24 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-19, 23, 24, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al.		U.S. Patent 8,952,443	Feb. 10, 2015.
Lee et al.		U.S. Pub. 2015/0325588	Nov. 12, 2015.
Hong 			U.S. Pub. 2015/0263011	Sep. 17, 2015.
Hwang et al.		U.S. Patent 9,691,782	Jun. 27, 2017.
Tak et al.		U.S. Pub. 2018/0040553	Feb. 8, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892